Title: To James Madison from Richard C. Derby, [ca. 25 February 1817]
From: Derby, Richard C.
To: Madison, James


        
          Washgton Tuesday morng[ca. 25 February] 1817
          Respected Si[r]
        
        I took the liberty to address a letter to you in great haste a day or two past, intending the next day to leave this to pay a visit to Mr Jefferson before my departure for Europe. There were parts of my letter it would not be amiss to explain, I mention’d my property being over $200,000 so that should Mr Monroe think proper to appoint me a station, that united with the sum allow’d by the Goverment, I should be enabled to live in a manner suitable to the dignity of the station.
        When at Naples Mrs D was a great favourite with the King & Queen, and which enabled me to know a number of Characters, I there was inform’d of a Peculiar mode of Cypheri[n]g combin’d with the method of one of the Secretary’s of the Russian Embassy at Paris, which is utterly impossible to decypher even should the key be in the hands of those employ’d to find it out.
        Should Mr Monroe appoint me to any station I shall instantly write to my friends Genl Davy, the Genls Pinckneys, Poinsett Robert L Living[s]ton &c &c and obtain from them as well as Mr Adams all the information that may be of service to me so that I may be upon my guard at all points. My Friend Correia de Serra perhaps knows as much of my standing in society in Boston and more than my Cousin Crowningshield.
        I have, respected Sir, always since my return from Europe been anxious to hold some office under the Goverment, but despaired asking, as it would be instantly said he is not of our School, and it will not do, but Sir I was wrong, I did not know you, and I do verilly belief should you deem me worthy of a Station you will use your endeavours united with those of Mrs Madison to make interest for me. I am Sir with great respect & esteem your obent St
        
          Richard C Derby
        
      